IN THE COURT OF APPEALS OF IOWA

                                    No. 18-0150
                              Filed October 24, 2018


IN THE MATTER OF K.H.,
Alleged to be Seriously Mentally Impaired,

K.H.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Woodbury County, Jeffrey L.

Poulson, Judge.



        K.H. appeals a district court ruling finding her to be seriously mentally

impaired. AFFIRMED.




        Zachary S. Hindman of Mayne, Hindman, & Daane, Sioux City, until

withdrawal, and then Jason B. Gann of Moore, Heffernan, Moeller, Johnson &

Meis, LLP, Sioux City, for appellant.

        Thomas J. Miller, Attorney General, and Gretchen Witte Kraemer, Special

Assistant Attorney General, for appellee State.




        Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                                   2


MULLINS, Judge.

          K.H. appeals a district court ruling finding her to be seriously mentally

impaired as defined by Iowa Code section 229.1(20)(a) and (c) (2017)1 and

ordering her involuntary commitment.                    She contends the serious-mental-

impairment finding is unsupported by sufficient evidence. “We review challenges

to the sufficiency of the evidence in involuntary commitment proceedings for errors

at law.” In re M.A., 895 N.W.2d 477, 479 (Iowa Ct. App. 2017) (quoting In re B.B.,

826 N.W.2d 425, 428 (Iowa 2013)). The allegations contained in the involuntary-

commitment application must be proven by clear and convincing evidence, which

“means that there must be no serious or substantial doubt about the correctness

of a particular conclusion drawn from the evidence.” B.B., 826 N.W.2d at 428

(quoting In re J.P., 547 N.W.2d 340, 342 (Iowa 1998)); see also Iowa Code

§ 229.13(1).

          Upon our review of the record, we find the district court’s finding of serious

mental impairment is supported by sufficient evidence: she was diagnosed with

schizophrenia, refuses to take her medications, believes she has microchips

imbedded in her body, was living in an inoperable car in below-zero temperatures,


1
    Section 229.1(20) provides, in part, the following:
                   “Seriously mentally impaired” or “serious mental impairment”
          describes the condition of a person with mental illness and because of that
          illness lacks sufficient judgment to make responsible decisions with respect
          to the person’s hospitalization or treatment, and who because of that illness
          meets any of the following criteria:
                   a. Is likely to physically injure the person’s self or others if allowed
          to remain at liberty without treatment.
                   ....
                   c. Is unable to satisfy the person’s needs for nourishment, clothing,
          essential medical care, or shelter so that it is likely that the person will suffer
          physical injury, physical debilitation, or death.
                   ....
                                       3


was planning to go to the FBI to get in a witness protection program, and refused

to obtain mental-health treatment or stay in provided housing. We affirm the

involuntary-commitment order without further opinion pursuant to Iowa Court Rule

21.26(1)(b).

      AFFIRMED.